Citation Nr: 0528083	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-19 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right finger 
disability.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for a right foot disability resulting from a surgical 
procedure performed at a VA medical facility in 1983.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1949 to March 
1950.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of entitlement to service connection for 
compensation under 38 U.S.C.A. § 1151 for a claimed right 
foot disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a current right finger disability.


CONCLUSION OF LAW

A right finger disability was not incurred in or aggravated 
during military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1131, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
present appeal arises from an informal claim the veteran 
filed in March 2002.  In May 2002, the RO sent the claimant 
a VCAA letter.  As this letter was prior to the October 2002 
rating decision on appeal, the express requirements set out 
by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the claimant in this case 
with respect to the issue of entitlement to service 
connection for a right finger disability.  In the May 2002 
letter, an April 2004 letter, the June 2003 statement of the 
case, and November 2003 and June 2004 supplemental statements 
of the case, the RO informed the claimant of the applicable 
laws and regulations, the evidence needed to substantiate the 
claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also notes that the letters noted above 
implicitly notified the claimant of the need to submit any 
pertinent evidence in her possession.  In this regard, the 
claimant was advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the claimant must also furnish any pertinent 
evidence that she may have and that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate the claim, to include obtaining all 
identified relevant medical evidence.  The claimant was also 
provided with the opportunity to attend a hearing, which she 
declined.  The claimant has not indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of this claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in the 
present appeal regarding entitlement to service connection 
for a right finger disability, and that adjudication of this 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the claimant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

II.  Analysis

The issue before the Board is entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran asserts that she broke her right middle finger in 
service playing basketball and she seeks compensation for 
this injury.  Her service medical records do not show any 
reference to a right finger disability.  Rather, they show 
that an x-ray was taken of her left middle finger in March 
1950 due to a questionable fracture, and the results were 
negative.  The veteran's March 1950 discharge separation 
report does not note any defects or diagnosis with respect to 
the right (or left) finger, and shows a normal clinical 
evaluation of her extremities.

Postservice medical evidence likewise does not show any 
present right (or left) finger disability.  Although the 
claims file contains a number of VA outpatient records dated 
from 1976 to 2002 reflecting various complaints, none of 
these records show treatment or diagnoses regarding the 
veteran's middle finger.

As indicated above, Congress has specifically limited 
entitlement to service- connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Furthermore, the VCAA letters alerted the veteran that she 
had to submit competent evidence of a present finger 
disability related to service; however, she has not done so.  
See 38 C.F.R. § 3.159 (2004).  

The veteran's assertions alone regarding a present finger 
disability and a nexus to service do not constitute probative 
medical evidence of such since, as a lay person, she is not 
competent to make a medical diagnosis or relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Inasmuch as a present right finger disability is not shown, 
there can be no valid claim for service connection.  Gilpin, 
supra; Brammer, supra.  Since this determination is based on 
the preponderance of the evidence, the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107. 


ORDER

Service connection for a right finger disability is denied.


REMAND

Under the VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  A disability or death is a qualifying disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or was an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

The regulations further provide that VA will obtain a medical 
opinion when the evidence of record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c). 

In the instant case, the veteran asserts that she has present 
swelling and pain in her right foot as a result of surgery 
that VA performed in September 1983.  In this regard, medical 
records show that the veteran underwent an extensor tenotomy 
4th toe right foot at a VA medical facility in September 
1983.  Recent evidence includes an April 1999 VA medical 
record containing the veterans' report of persistent swelling 
in her right foot, as well as a problem with her 4th toe 
dropping down and a bunion on her little toe.  The evidence 
also includes VA outpatient records in May 2001 noting edema, 
bunion right foot, small toe contracted and deviated to the 
medial.  

In view of the 1983 surgical procedure and the veteran's 
present foot complaints, the claim must be remanded to obtain 
an opinion as to whether the extensor tenotomy 4th toe right 
foot performed in 1983 caused any additional disability of 
the right foot.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c). 

Also, a May 2001 VA outpatient record indicates that the 
veteran was to have a podiatry consult for the right foot 
bunion and contracted right small toe, but there are no 
podiatry clinic records on file.  Accordingly, a request 
should be made for all outstanding VA treatment records from 
May 2001 to present, to specifically include all records from 
the podiatry clinic.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain copies of any 
outstanding VA treatment records 
pertaining to the disabilities on appeal, 
to include all records from the VA 
podiatry clinic.  All records and/or 
responses received should be associated 
with the claims file. 

2.  The veteran should then be scheduled 
for an appropriate VA examination to 
determine any present right foot 
diagnosis(es) and the etiology of same.  
Based on a review of the claims file and 
the examination findings, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
appellant has incurred additional right 
foot disability as a result of the 
September 1983 extensor tenotomy 4th toe 
right foot.  The examiner should also 
furnish an opinion as to whether the 
course of treatment the appellant 
received was in any way careless, 
negligent, lacking in proper skill, or 
reflective of error in judgment or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination.  It should also be noted 
whether any residual is the result of an 
event not reasonably foreseeable. 

(The examining physician is advised that 
the question of negligence is at issue. 
The examiner should identify the 
information on which s/he based the 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
physician should so indicate.)

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 can be granted.  
After the veteran and her representative 
are afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review, if appropriate. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


